DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 to 12, 14 to 16, and 18 to 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 4 and 5, in claim 5, lines 6 and 7, in claim 8, lines 6 and 7, in claim 14, line 4, in claim 15, lines 6 and 7, in claim 16, lines 6 and 7, in claim 19, lines 3 and 4, in claim 20, lines 5 and 6, and in claim 21, lines 5 and 6,  “[a plane] extending toward[] an orientation of the work vehicle” is indefinite in that an orientation (as claimed) is apparently an angle and it is not clear what is meant by the plane “extending toward
In claim 5, lines 3 and 4, in claim 15, lines 3 and 4, and in claim 20, lines 2 and 3, “in a longitudinal direction with respect to a horizontal direction” is indefinite (e.g., longitudinal of what?) in that the longitudinal direction could apparently be any (e.g., horizontally pointing) direction (e.g., the examiner believes applicant intends “in a longitudinal direction of the work vehicle” to distinguish the inclination angle e.g., from the roll angle of claim 9, but this is not clear from the claim language).
In claim 5, line 8, in claim 15, line 8, and in claim 20, line 7, “having a longitudinal gradient of the inclination angle” is unclear from the claim context (e.g., since it is unclear what the gradient “longitudinal” is or might be describing in part because even the “longitudinal direction” as previously recited in the claim is unclear).1
In claim 8, lines 3 and 4, in claim 16, lines 3 and 4, and in claim 21, lines 2 and 3, “in a left-right direction with respect to a horizontal direction” is indefinite in that the left-right direction could be any (e.g., horizontally pointing) direction depending on the vantage point of the user who was reading the claim (e.g., the examiner believes applicant intends “in a left-right direction of the work vehicle” to distinguish the inclination angle e.g., from the pitch angle of claim 6, but this is not clear from the claim language).
In claim 8, line 8, in claim 16, line 8, and in claim 21, line 7, “having a cross gradient of the inclination angle” is unclear from the claim context (e.g., since no other gradient is recited or implicit in the claim which the cross gradient might be cross to).
In claim 11, lines 6 to 8, “changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received” is indefinite (and perhaps misdescriptive of the invention), since the orientation information and the vehicle information relate to the actual orientation and position of the vehicle that are acquired and which are not described as being changed when the input signal is received, but rather it is (other) inputs that are used to determine the target design surface that are changed (see FIGS. 12 to 14) away from the values of the acquired orientation and vehicle information.
In claim 12, lines 3 and 4, and in claim 18, line 11, “control the work implement according to the target design surface” is indefinite in that i) no structure is recited in the claims by which a [e.g., presumably electronic] controller could possibly control (e.g., perhaps move, operate, regulate, etc.) the work implement, and ii) no structure for the work implement is recited to clarify how the work implement might possibly be able to be controlled by any controller according to a surface, and it is therefore unclear what it would mean to “control the work implement according to the target design surface”.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 22, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining a target design surface indicating a target trajectory of a work implement based on vehicle information and orientation information, e.g., by communicating with the input, receiving an input signal indicating an input operation by an operator, acquire vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received, and determine a target design surface indicating a target trajectory of the work implement based on the vehicle information and the orientation information when the input signal is received; determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received; wherein the work implement includes a tip, and the position of the work vehicle is a position of the tip; wherein the work vehicle includes a vehicle body to which the work implement is attached, and the position of the work vehicle is a position of a predetermined portion of the vehicle body; wherein the vehicle information includes an inclination angle of the work vehicle in a longitudinal direction with respect to a horizontal direction, and determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received, and having a longitudinal gradient of the inclination angle; wherein the work vehicle includes a vehicle body to which the work implement is attached, and the inclination angle of the work vehicle in the longitudinal direction is a pitch angle of the vehicle body; wherein the inclination angle of the work vehicle in the longitudinal direction is a lift angle of the work implement; wherein the vehicle information includes an inclination angle of the work vehicle in a left-right direction with respect to a horizontal direction, and determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received, and having a cross gradient of the inclination angle; wherein the work vehicle includes a vehicle body to which the work implement is attached, and the inclination angle of the work vehicle in the left-right direction is a roll angle of the vehicle body; wherein the inclination angle of the work vehicle in the left-right direction is a tilt angle of the work implement; wherein receive a setting signal indicating a setting operation by an operator from the input device; and determine the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received; control the work implement according to the target design surface; and a method for setting a target trajectory of a work implement of a work vehicle, the method comprising: receiving an input signal indicating an input operation by an operator; acquiring vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received; and determining a target design surface indicating a target trajectory of the work implement based on the vehicle information and the orientation information when the input signal is received; wherein a plane is determined as the target design surface, the plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received; wherein the vehicle information includes an inclination angle of the work vehicle in a longitudinal direction with respect to a horizontal direction, and a plane is determined as the target design surface, the plane passing through the position of the work vehicle and extending towards an orientation of the work vehicle when the input signal is received, and having a longitudinal gradient of the inclination angle; wherein the vehicle information includes an inclination angle of the work vehicle in a left-right direction with respect to a horizontal direction, and a plane is determined as the target design surface, the plane passing through the position of the work vehicle and extending towards an orientation of the work vehicle when the input signal is received, and having a cross gradient of the inclination angle; receiving a setting signal indicating a setting operation by an operator; and determining the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received; and receive an input signal indicating an input operation by an operator from the input device, acquire vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received, determine a target design surface indicating a target trajectory of the work implement based on the vehicle information and the orientation information when the input signal is received, and control the work implement according to the target design surface; determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received; wherein the vehicle information includes an inclination angle of the work vehicle in a longitudinal direction with respect to a horizontal direction, and determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received, and having a longitudinal gradient of the inclination angle; wherein the vehicle information includes an inclination angle of the work vehicle in a left-right direction with respect to a horizontal direction, and determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when receiving the input signal, and having a cross gradient of the inclination angle; wherein receive a setting signal indicating a setting operation by an operator from the input device; and determine the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the determination of the target design surface could be practically performed in a human mind by a person looking at a work vehicle, seeing that its work implement is positioned at a particular point (we will call it the “origin”) in the middle of a job site, seeing that the work vehicle has a particular orientation of [longitudinal] pitch and [lateral] tilt (of say 0° pitch and 0° tilt relative to an ENU[2] coordinate system), and imagining in his mind what flattening the immediate vicinity around the work machine from the origin might look like when the flattened plane has the same pitch and tilt that the work vehicle currently has, and he could then say to a co-worker, “Hey, I can see the broad flat area we can create just by keeping this work vehicle at its constant level and attitude.  Ron, just make sure you keep the pitch and tilt angles of the vehicle at essentially zero during all operations once you start work this afternoon, you can back up if you deviate and use the blade as needed, and we should be just fine in preparing a flat and level design plane for the foundation.”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine3, transformation or reduction of a particular article to a different state or thing, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (e.g., of work vehicles having work implements) or adding insignificant extra-solution activity4 (e.g., generic “control” of the work implement) is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a control system, an input device, a controller, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a controller, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a work vehicle with a work implement) is not enough to transform the abstract idea into a patent-eligible invention (Flook[5]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 11 to 14, 17 to 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (2005/0027420) in view of Fujishima et al. (6,532,409).
Fujishima et al. (‘420) reveals:
per claim 1, a control system for a work vehicle including a work implement [e.g., the bucket (7, B) in Fujishima et al. (‘420)], the control system comprising:
an input device [e.g., the setting unit 48 in FIG. 12, for automatic or manual setting of the target surface]; and
a controller [e.g., including the panel computer 45, etc. in FIG. 1] configured to
communicate with the input device [e.g., as shown in FIG. 1; and as described at paragraphs [0085], [0086], etc.; see also FIGS. 12 and 13],
receive an input signal indicating an input operation by an operator from the input device [e.g., paragraph [0080], “a target excavation surface selecting switch 48c for enabling direct teaching to start when the bucket is moved to an excavation surface along which the excavation is to be carried out and the switch 48c is depressed in an automatic teaching mode” as used in FIG. 14 for automatically selecting the surface e.g., at S150; and/or the “manual setting switch 48d for manually setting the target excavation surface in a manual setting mode” for manually selecting the target surface at S345 in FIG. 16 when the operator moves the bucket fore end to a position the excavation surface to be set as a target and then depresses the manual selecting switch 48d of the setting unit 48 for direct teaching of the target excavation surface],
acquire vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received [e.g., at S10 to S60 in FIG. 6, for determining the (e.g., GPS) position and posture of the excavator and its inclination/angles (e.g., via sensors 21 to 24), and (consequently/also) the fore end position and bucket angle (θ7) of the bucket 7, e.g., for use at S115 in FIG. 14 and/or at S315 in FIG. 16, e.g., when the switch/button 48c or 48d is selected by the operator], and
determine a target design surface [e.g., for example, for FIG. 14, the target excavation surface TG in FIG. 8 (see also FIG. 18) when the perpendicular line (PL) of the target surface is within a certain range relative to the direction (GL) of bucket operation; and/or the target surface selected at S345 in FIG. 16 based on the target surface corresponding to (e.g., that contains) the [current] fore end bucket position (paragraph [0095])] indicating a target trajectory of the work implement [e.g., shown by the shaded surface e.g., in FIGS. 8, 18, etc., when the operator performs the excavation “along the target excavation surface”] based on the vehicle information and the orientation information when the input signal is received [e.g., based on the position and posture of the excavator in FIG. 6 that defines the bucket fore end position];
While the examiner believes that the target excavation surface(s) in Fujishima et al. (‘420) would have (obviously) indicated a target trajectory e.g., of the fore end of the bucket 7 for the operator, it may be alleged that the target excavation surface(s) TG are not described as “target trajectory[ies]” e.g., for the bucket 7.
However, in the context/field of a similar target excavation surface direct teaching setting device with operator changeable depth and gradient (FIG. 5), Fujishima et al. (‘409) teaches that automatic excavation along the target excavating surface T may be carried out by carrying out excavation continuously along a target excavating surface T, with the surface (T) obviously thus constituting a trajectory for automatic operation of the bucket 1c as shown in FIG. 10.
It would have obvious at the time the application was filed to implement or modify the Fujishima et al. (‘420) excavation teaching apparatus and method for a construction machine so that, once the target excavation surface (TG) has been set e.g., by direct teaching with possible changes to the taught surface being input by the operator as shown in FIG. 5 of Fujishima et al. (‘409), the hydraulic excavator 1 would have been caused to carry out continuous excavation along the target excavation surface TG as a target trajectory for moving the bucket 7, as taught by Fujishima et al. (‘409), so that automatic excavation according to a target excavation surface (TG) that was set and/or could have been changed as desired by the operator would have been executed, as taught by Fujishima et al. (‘409) e.g., in FIGS. 5 and 10, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Fujishima et al. (‘420) excavation teaching apparatus and method for a construction machine would have rendered obvious:
per claim 2, depending from claim 1, wherein
the controller further is configured to determine, as the target design surface [e.g., for example, TG in FIG. 7 in Fujishima et al. (‘420)[6]; and/or the other target surfaces shown in other FIGS.], a plane passing through the position of the work vehicle [e.g., the fore end position of the bucket (B) in Fujishima et al. (‘420), shown in the insert 46b in FIG. 7] and extending toward an orientation of the work vehicle [e.g., extending toward the longitudinal direction (that was inclined at an inclination angle (θ2) such as at zero degrees[7]) of the hydraulic excavator 1 in Fujishima et al. (‘420)] when the input signal is received [e.g., for effecting the automatic or manual selection of the target plane, e.g., in FIGS. 12 to 16 of Fujishima et al. (‘420)];
per claim 3, depending from claim 1, wherein
the work implement includes a tip [e.g., the fore end of the bucket 7 in Fujishima et al. (‘420), which includes a depicted tip], and
the position of the work vehicle is a position of the tip [e.g., the position of the fore end of the bucket 7 in Fujishima et al. (‘420), as determined e.g., at S60 in FIG. 6];
per claim 4, depending from claim 1, wherein
the work vehicle includes a vehicle body to which the work implement is attached [e.g., as shown in FIG. 2 of Fujishima et al. (‘420)], and
the position of the work vehicle is a position of a predetermined portion of the vehicle body [e.g., for example, the positions of the GPS receiver antennas 31, 32, the position of the fore end of the bucket 7, etc., in Fujishima et al. (‘420)];
per claim 11, depending from claim 1, wherein
the controller is further configured to
receive a setting signal indicating a setting operation by an operator from the input device [e.g., when he operates the setting unit 48 in Fujishima et al. (‘420), including the switches/buttons 48c, 48d, etc.]; and
determine the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received [e.g., paragraph [0098] in Fujishima et al. (‘420), “When the message ‘No surfaces constituting the three-dimensional target landform along which excavation is feasibly by the hydraulic excavator in the current posture thereof’ is displayed on the display unit 46 in step S175 of FIG. 14, the operator swings the upper swing body 3 as appropriate, whereupon the panel computer 45 executes the processing shown in FIG. 14 again to select and display one or more small plane surfaces constituting the three-dimensional target landform and satisfying that the plane in which the bucket of the hydraulic excavator orienting in a new direction operates and the direction normal to each of those small plane surfaces are parallel to each other within the preset range of error”; with obvious changing of the target plane according to any desire of the operator also being shown in FIG. 5 of Fujishima et al. (‘409)];
per claim 12, depending from claim 1, wherein
the controller is further configured to control the work implement according to the target design surface [e.g., paragraph [0121] in Fujishima et al. (‘420), “After setting the target excavation surface, the operator can perform excavation along the target excavation surface while confirming the screen on which, as shown in FIG. 17, the three-dimensional intersect line between the plane defining the vertical cross-section extending in the same direction as the orientation of the bucket and the three-dimensional target excavation surface are displayed together with the machine body and the bucket. As a result, the intended excavation can be achieved at high accuracy even in the case of complicated three-dimensional landforms.”];
per claim 13, a method for setting a target trajectory of a work implement [e.g., the bucket (7, B) in Fujishima et al. (‘420)] of a work vehicle, the method comprising:
receiving an input signal indicating an input operation by an operator [e.g., paragraph [0080] in Fujishima et al. (‘420), a signal from “a target excavation surface selecting switch 48c for enabling direct teaching to start when the bucket is moved to an excavation surface along which the excavation is to be carried out and the switch 48c is depressed in an automatic teaching mode” as used in FIG. 14 for automatically selecting the surface e.g., at S150; and/or from the “manual setting switch 48d for manually setting the target excavation surface in a manual setting mode” for manually selecting the target surface at S345 in FIG. 16 when the operator moves the bucket fore end to a position the excavation surface to be set as a target and then depresses the manual selecting switch 48d of the setting unit 48 for direct teaching of the target excavation surface];
acquiring vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received [e.g., at S10 to S60 in FIG. 6 of Fujishima et al. (‘420), for determining the (e.g., GPS) position and posture of the excavator and its inclination/angles (e.g., via sensors 21 to 24), and (consequently/also) the fore end position and bucket angle (θ7) of the bucket 7, e.g., for use at S115 in FIG. 14 and/or at S315 in FIG. 16, e.g., when the switch/button 48c or 48d is selected by the operator]; and
determining a target design surface [e.g., for example, for FIG. 14 in Fujishima et al. (‘420), the target excavation surface TG in FIG. 8 (see also FIG. 18) when the perpendicular line (PL) of the target surface is within a certain range relative to the direction (GL) of bucket operation; and/or the target surface selected at S345 in FIG. 16 based on the target surface corresponding to (e.g., that contains) the [current] fore end bucket position (paragraph [0095])] indicating a target trajectory of the work implement [e.g., shown by the shaded surface e.g., in FIGS. 8, 18, etc. of Fujishima et al. (‘420), when the operator performs the excavation “along the target excavation surface”; and as shown by Fujishima et al. (‘409) e.g., in FIG. 10 for carrying out the automatic excavation by obviously moving the bucket 7 automatically along the target excavation surface (TG)] based on the vehicle information and the orientation information when the input signal is received [e.g., based on the position and posture of the excavator in FIG. 6 that defines the bucket fore end position, in Fujishima et al. (‘420)];
per claim 14, depending from claim 13, wherein
a plane is determined as the target design surface, the plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received [e.g., as described/depicted above by the examiner with respect to applicant’s claim 2, in Fujishima et al. (‘420)];
per claim 17, depending from claim 13, the method further comprising:
receiving a setting signal indicating a setting operation by an operator [e.g., when he operates the setting unit 48, including the switches/buttons 48c, 48d, etc., in Fujishima et al. (‘420)]; and
determining the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received [e.g., paragraph [0098] in Fujishima et al. (‘420), “When the message ‘No surfaces constituting the three-dimensional target landform along which excavation is feasibly by the hydraulic excavator in the current posture thereof’ is displayed on the display unit 46 in step S175 of FIG. 14, the operator swings the upper swing body 3 as appropriate, whereupon the panel computer 45 executes the processing shown in FIG. 14 again to select and display one or more small plane surfaces constituting the three-dimensional target landform and satisfying that the plane in which the bucket of the hydraulic excavator orienting in a new direction operates and the direction normal to each of those small plane surfaces are parallel to each other within the preset range of error”; with obvious changing of the target plane according to any desire of the operator also being shown in FIG. 5 of Fujishima et al. (‘409)];
per claim 18, a work vehicle comprising:
a work implement [e.g., the bucket (7, B) in Fujishima et al. (‘420)];
an input device [e.g., the setting unit 48 in Fujishima et al. (‘420)]; and
a controller [e.g., including the panel computer 45, etc. in FIG. 1 of Fujishima et al. (‘420)] configured to
receive an input signal indicating an input operation by an operator from the input device [e.g., paragraph [0080] in Fujishima et al. (‘420), a signal from “a target excavation surface selecting switch 48c for enabling direct teaching to start when the bucket is moved to an excavation surface along which the excavation is to be carried out and the switch 48c is depressed in an automatic teaching mode” as used in FIG. 14 for automatically selecting the surface e.g., at S150; and/or from the “manual setting switch 48d for manually setting the target excavation surface in a manual setting mode” for manually selecting the target surface at S345 in FIG. 16 when the operator moves the bucket fore end to a position the excavation surface to be set as a target and then depresses the manual selecting switch 48d of the setting unit 48 for direct teaching of the target excavation surface],
acquire vehicle information including a position of the work vehicle when the input signal is received, and orientation information of the work vehicle when the input signal is received [e.g., at S10 to S60 in FIG. 6 of Fujishima et al. (‘420), for determining the (e.g., GPS) position and posture of the excavator and its inclination/angles (e.g., via sensors 21 to 24), and (consequently/also) the fore end position and bucket angle (θ7) of the bucket 7, e.g., for use at S115 in FIG. 14 and/or at S315 in FIG. 16, e.g., when the switch/button 48c or 48d is selected by the operator],
determine a target design surface [e.g., for example, for FIG. 14 in Fujishima et al. (‘420), the target excavation surface TG in FIG. 8 (see also FIG. 18) when the perpendicular line (PL) of the target surface is within a certain range relative to the direction (GL) of bucket operation; and/or the target surface selected at S345 in FIG. 16 based on the target surface corresponding to (e.g., that contains) the [current] fore end bucket position (paragraph [0095])] indicating a target trajectory of the work implement [e.g., shown by the shaded surface e.g., in FIGS. 8, 18, etc. of Fujishima et al. (‘420), when the operator performs the excavation “along the target excavation surface”; and as shown by Fujishima et al. (‘409) e.g., in FIG. 10 for carrying out the automatic excavation by obviously moving the bucket 7 automatically along the target excavation surface (TG)] based on the vehicle information and the orientation information when the input signal is received [e.g., based on the position and posture of the excavator in FIG. 6 that defines the bucket fore end position], and
control the work implement according to the target design surface [e.g., paragraph [0121] in Fujishima et al. (‘420), “After setting the target excavation surface, the operator can perform excavation along the target excavation surface while confirming the screen on which, as shown in FIG. 17, the three-dimensional intersect line between the plane defining the vertical cross-section extending in the same direction as the orientation of the bucket and the three-dimensional target excavation surface are displayed together with the machine body and the bucket. As a result, the intended excavation can be achieved at high accuracy even in the case of complicated three-dimensional landforms.”];
per claim 19, depending from claim 18, wherein
the controller is further configured to determine, as the target design surface, a plane passing through the position of the work vehicle and extending toward an orientation of the work vehicle when the input signal is received [e.g., as described/depicted above by the examiner with respect to applicant’s claim 2, in Fujishima et al. (‘420)];
per claim 22, depending from claim 18, wherein
the controller is further configured to
receive a setting signal indicating a setting operation by an operator from the input device [e.g., when he operates the setting unit 48, including the switches/buttons 48c, 48d, etc., in Fujishima et al. (‘420)]; and
determine the target design surface by changing, based on the setting signal, at least one of the orientation information and the vehicle information when the input signal is received [e.g., paragraph [0098] in Fujishima et al. (‘420), “When the message ‘No surfaces constituting the three-dimensional target landform along which excavation is feasibly by the hydraulic excavator in the current posture thereof’ is displayed on the display unit 46 in step S175 of FIG. 14, the operator swings the upper swing body 3 as appropriate, whereupon the panel computer 45 executes the processing shown in FIG. 14 again to select and display one or more small plane surfaces constituting the three-dimensional target landform and satisfying that the plane in which the bucket of the hydraulic excavator orienting in a new direction operates and the direction normal to each of those small plane surfaces are parallel to each other within the preset range of error”; with obvious changing of the target plane according to any desire of the operator also being shown in FIG. 5 of Fujishima et al. (‘409)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kanda (Japan, 04-164210) teaches detecting a car body pitching angle θp and a rolling angle θr of a bulldozer, and allowing an operator to input a finishing inclination angle θM for the slope which the bulldozer will follow in accordance with e.g., the detected pitching angle θp:

    PNG
    media_image2.png
    310
    843
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Here, the examiner notes that the paragraph [0097] of the published specification teaches that the (determined) plane “ha[s] a longitudinal gradient of the pitch angle and a cross gradient of the tilt angle”, where the pitch and tilt angles represent respective inclination(s) of the vehicle relative to the horizontal in the longitudinal and lateral directions of the vehicle.  The examiner understands that this is the apparent intent of the gradient language as recited in claims 5, 8, 15, 16, 20, and 21, i.e., that (as disclosed) the longitudinal and cross gradients of the (determined) plane are, respectively, the pitch and tilt angles of the vehicle, and the longitudinal and cross gradients of the plane are respectively defined in the longitudinal and lateral directions of the vehicle.
        2 East-North-Up
        3 The examiner considers that the work vehicle having a “work implement”, as recited e.g., in claim 18, is merely a field of use limitation that generally links the idea to a technological environment, e.g., to limit the use of the determined target design plane to the field of work vehicles having work implements.  Moreover, a “work implement” is a generic term e.g., for any device or equipment that can be used to perform work (e.g., a hammer, a net, a wooden stick, a magnet, a blade, etc.), and does not represent any “particular machine”.
        4 The examiner considers that the claimed non-particular “control” of the work implement (e.g., that occurs by means of no recited structure) “according to the target design plane” in claims 12 and 18 is merely insignificant extra-solution activity (e.g., an instruction to “apply [it]” the abstract idea in a generic way in the field of use, e.g., to somehow use the target design plane in any way in controlling a work implement, for example without e.g., effecting a transformation or reduction of a particular article to a different state or thing).
        5 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)  See also Parker v. Flook, 437 U.S. 584 (“The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. The concept of patentable subject matter under 101 is not "like a nose of wax which may be turned and twisted in any direction . . . ." White v. Dunbar, 119 U.S. 47, 51.”)
        6 All references herein below are to Fujishima et al. (‘420) unless specified otherwise.
        7 The examiner below/on the next page labels the plane of the target surface (TG) and an “orientation” angle (axis) that the plane extends towards, as shown in the insert (46b) of FIG. 7 in Fujishima et al. (‘420):
        
    PNG
    media_image1.png
    329
    531
    media_image1.png
    Greyscale